UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4837



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FREDERICK CARR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:05-CR-01163-HMH)


Submitted: December 21, 2006               Decided:   December 29, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William H. Ehlies, II, Greenville, South Carolina, for Appellant.
Reginald I. Lloyd, United States Attorney, Columbia, South
Carolina, Isaac Louis Johnson, Jr., OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Frederick   Carr   appeals    his    72-month   sentence    after

pleading guilty to one count of conspiracy to possess with intent

to distribute 50 grams or more of cocaine base, in violation of 21

U.S.C. §§ 841 and 846 (2000), and two counts of distribution of

cocaine base, in violation of 21 U.S.C. § 841 (2000).                 Carr’s

attorney has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), acknowledging there are no meritorious issues

on appeal but noting that Carr challenges the validity of his plea

and   sentence.    Although    informed    of     his   right   to   file    a

supplemental pro se brief, Carr has not done so.                Finding no

reversible error, we affirm.

           Because Carr did not move in the district court to

withdraw his guilty plea, any error in the Fed. R. Crim. P. 11

hearing is reviewed for plain error.           United States v. Martinez,

277 F.3d 517, 525 (4th Cir. 2002).       We have carefully reviewed the

transcript of the Rule 11 hearing and conclude that the district

court did not err in accepting Carr’s guilty plea.

           At sentencing, the district court considered the properly

calculated advisory sentencing guideline range and the factors set

forth in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006).                    The

sentence imposed is within the guideline range and well below the

statutory maximum set forth in § 841.          We find that there was no

error by the district court at the sentencing hearing and that


                                 - 2 -
Carr’s sentence is reasonable.    See United States v. Green, 436

F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.        We

therefore affirm Carr’s conviction and sentence.        This court

requires counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -